DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, (see pages 9-11), filed on the 10th of November, 2020, with respect to the rejection(s) of Claims 40 and 42-71 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2018/0110062 A1 to Byun et al (Byun), in view of Publication No.: US 2010/0135237 A1 to Papasakellariou et al. (Papasakellariou) and Claim 41 under 35 U.S.C. 103 as being unpatentable over Byun, in view of Papasakellariou and further in view of Publication No.: US 2013/0114572 A1 to Fong et al. (Fong) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 40-71 (renumbered to as Claims 1-32) are allowed.
Independent Claim 40 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘obtaining an indication for granting the resources to the wireless device; transmitting, to the wireless device, a grant for the resources in a transmission time interval (sTTI) frequency band; wherein the grant comprises an index; and wherein the index identifies a position of the resources within the sTTI frequency band’.
Independent Claim 67 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘obtaining an indication for receiving a grant of the resources from the network node; receiving, in a Transmission Time Interval (sTTI) frequency band and from the network node, the grant for the resources for the wireless device; wherein the grant comprises an index; and wherein the index identifies a position of the resources within the sTTI frequency band’.
Independent Claim 70 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘obtain an indication for granting the resources to the wireless device; transmit, to the wireless device, a grant for the resources in a transmission time interval (sTTI) frequency band; wherein the grant comprises an index; and wherein the index identifies a position of the resources within the sTTI frequency band’.
Independent Claim 71 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘obtain an indication for receiving a grant of the resources from the network node; receive, in a Transmission Time Interval (sTTI) frequency band and from the network node, the grant for the resources for the wireless device; wherein the grant comprises an index; and wherein the7 of 11Application Ser. No. 16/086407 index identifies a position of the resources within the sTTI frequency band’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463